 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    David Kaufman,                                     No. CV-16-02248-PHX-JAT
10                  Plaintiff,                           ORDER
11    v.
12    Warner Bros. Entertainment Incorporated, et
      al.,
13
                    Defendants.
14
15          At issue is Plaintiff David Kaufman’s (“Plaintiff”) Motion for Reconsideration of
16   Order Granting Motion for Summary Judgment (hereinafter, “Motion” or “Motion for
17   Reconsideration”) (Doc. 88). Finding this matter appropriate for decision without oral
18   argument,1 the Court now rules on this Motion.
19   I.     BACKGROUND
20          In an Order dated September 12, 2018, the Court granted Defendants’ Motion for
21   Summary Judgment, and, Alternatively, Motion for Judgment on the Pleadings (Doc. 66).
22   (Doc. 86). Accordingly, the Clerk of the Court entered judgment in favor of Defendants on
23   all claims and dismissed the case with prejudice that same day. (Doc. 87).
24          1
              See LRCiv 7.2(f) (“The Court may decide motions without oral argument.”). Upon
     Plaintiff’s request in his Reply, (see Doc. 114 at 1), the Court initially set oral argument on
25   Plaintiff’s Motion for Reconsideration for March 21, 2019. However, after learning that
     counsel for Plaintiff is currently suspended from the State Bar of Arizona and receiving no
26   motion for substitution of counsel in compliance with LRCiv 83.3, the Court vacated oral
     argument. (Doc. 123). Further, the Court finds that oral argument would not materially
27   assist the Court in reaching an informed decision. After reviewing Plaintiff’s Motion,
     Defendant’s Response, and Plaintiff’s Reply, the Court finds nothing novel or complex in
28   the issues as argued in the briefs or revealed by the record that would necessitate oral
     argument.
 1          On September 26, 2018, fourteen days after the Court granted summary judgment
 2   to Defendants, Plaintiff filed the Motion for Reconsideration at issue. (Doc. 88). Should
 3   the Court forgo granting his Motion, Plaintiff alternatively requests that the Court
 4   “schedule an evidentiary hearing to explore evidence concerning Plaintiff’s search so that
 5   he may produce evidence he was not allowed to provide in response to arguments advanced
 6   in a reply document.” (Doc. 88 at 7; see also Doc. 114 at 8).
 7          Notably, Plaintiff’s Motion does not cite what Rule he moves under. (See Doc. 88).
 8   In an Order dated October 31, 2018, the Court noted its hesitation “to guess which Rule
 9   Plaintiff intended to move under because selecting which Rule has significant
10   consequences regarding when an appeal is due[,]”2 and because “the various Rules have
11   different response obligations and governing legal standards.”3 (Doc. 110 at 1). Therefore,
12   the Court did not speculate as to which Rule Plaintiff intended to move under and, instead,
13   ordered Defendants to respond to Plaintiff’s Motion by November 13, 2018. (Id. at 1–2).
14   In compliance with the Court’s October 31, 2018 Order, Defendants filed their Response
15   to Plaintiff’s Motion for Reconsideration of Order Granting Motion for Summary
16   Judgment (hereinafter, “Response”) (Doc. 112) on November 13, 2018. On
17   November 21, 2018, Plaintiff filed a Reply in support of his Motion. (Doc. 114).4
18   II.    ANALYSIS
19          In response to the Court’s observation that Plaintiff’s Motion fails to cite what Rule
20   he moves under, Defendants point out that District of Arizona Local Rule LRCiv 7.2(g)
21   (“LRCiv 7.2(g)”) does not apply because judgment has been entered in this case in favor
22   of Defendants on all claims. (Doc. 112 at 2). For this reason, Defendants state that
23          2
                See Fed. R. App. P. 4(a)(4)(A).
24          3
             Compare LRCiv 7.2(g) and Motorola, Inc. v. J.B. Rogers Mechanical Contractors,
     Inc., 215 F.R.D. 581, 586 (D. Ariz. 2003) with Fed. R. Civ. P. 59(e) and McQuillion v.
25   Duncan, 342 F.3d 1012, 1014 (9th Cir. 2003); see also Fed. R. Civ. P. 60(b).
26          4
              Although the Court’s October 31, 2018 Order required that any reply be filed
     within seven days of the date the response is filed, (Doc. 110 at 2), Plaintiff moved for a
27   one-day extension to file his Reply, (Doc. 113 at 1–2). On November 29, 2018, the Court
     granted this Motion for Extension of Time to File Reply In Support of Motion for
28   Reconsideration (Doc. 113) to the extent that the Reply filed on November 21, 2018 was
     deemed timely. (Doc. 115).

                                                  -2-
 1   Plaintiff’s only recourse was to file a motion to alter or amend the judgment under
 2   Fed. R. Civ. P. 59(e). (Id.). Even so, Plaintiff insists in his Reply that he intends his Motion
 3   as a motion for reconsideration under LRCiv 7.2(g) rather than Rule 59. (Doc. 114 at 1–2).
 4   However, LRCiv 7.2(g) governs motions for reconsideration of interlocutory orders. See
 5   Motorola, Inc. v. J.B. Rodgers Mech. Contractors, 215 F.R.D. 581, 582–83
 6   (D. Ariz. 2003); see also Equal Employment Opportunity Comm’n v. Gala AZ Holdings,
 7   Inc., No. CV 11-00383-PHX-JAT, 2012 WL 3704697, at *1 n.1 (D. Ariz. Aug. 28, 2012)
 8   (noting that the Court applies the standard set forth in Motorola, Inc. v. J.B. Rodgers Mech.
 9   Contractors to non-appealable, interlocutory orders, but applies the standard set forth in
10   Rule 59 to appealable orders). Here, Plaintiff seeks reconsideration of an order granting
11   summary judgment to Defendants after the entry of final judgment in favor of Defendants
12   on all claims. (See Docs. 86–87). As the Court’s Order of September 12, 2018 “end[ed] the
13   litigation on the merits and [left] nothing for the court to do but execute the judgment,” it
14   was a final judgment or appealable order—not an interlocutory order. In re Frontier
15   Properties, Inc., 979 F.2d 1358, 1362 (9th Cir. 1992) (citing Catlin v. United States,
16   324 U.S. 229, 233 (1945)). Accordingly, LRCiv 7.2(g)—and its corresponding analysis
17   under Motorola, Inc. v. J.B. Rodgers Mech. Contractors5—does not apply.
18          Although Plaintiff never indicated which Federal Rule of Civil Procedure governed
19   his motion, “a motion for reconsideration of summary judgment is appropriately brought
20   under either Rule 59(e) or Rule 60(b).” Fuller v. M.G. Jewelry, 950 F.2d 1437, 1442
21   (9th Cir. 1991) (holding motion for reconsideration brought pursuant to local rules may be
22   treated as one brought pursuant to Rule 59(e) or Rule 60(b)); see also Motorola, Inc.,
23   215 F.R.D. at 582 n.1 (noting that Fed. R. Civ. P. 59(e) and 60(b) apply to reconsideration
24   of “final judgments and appealable interlocutory orders”) (quoting Balla v. Idaho State Bd.
25   of Corrections, 869 F.2d 461, 466 (9th Cir. 1989)). Because Plaintiff seeks an order altering
26   or amending the Judgment in this case and the Motion was filed within 28 days of the entry
27   of Judgment, the Court will construe Plaintiff’s Motion as having been brought pursuant
28
            5
                215 F.R.D. at 586.

                                                  -3-
 1   to Rule 59(e). Shaka v. Ryan, No. CV 15-0050-PHX-SMM, 2015 WL 4162598, at *1
 2   (D. Ariz. July 9, 2015); see also Shapiro ex rel. Shapiro v. Paradise Valley Unified Sch.
 3   Dist. No. 69, 374 F.3d 857, 863 (9th Cir. 2004) (“[A] timely filed motion for
 4   reconsideration under a local rule is construed as a motion to alter or amend a judgment
 5   under Rule 59(e).”) (citing Schroeder v. McDonald, 55 F.3d 454, 459 (9th Cir. 1995)).
 6          “Although Rule 59(e) permits a district court to reconsider and amend a previous
 7   order, the rule offers an ‘extraordinary remedy, to be used sparingly in the interests of
 8   finality and conservation of judicial resources.’” Kona Enterprises, Inc. v. Estate of Bishop,
 9   229 F.3d 877, 890 (9th Cir. 2000) (quoting 12 James W. Moore et al., MOORE’s
10   FEDERAL PRACTICE, § 59.30[4]). A district court has considerable discretion to grant a
11   Rule 59(e) motion to alter or amend judgment if: “1) the motion is necessary to correct
12   manifest errors of law or fact upon which the judgment is based; 2) the moving party
13   presents newly discovered or previously unavailable evidence; 3) the motion is necessary
14   to prevent manifest injustice; or 4) there is an intervening change in controlling law.”
15   Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (internal
16   citations omitted) (citing McDowell v. Calderon, 197 F.3d 1253, 1255 n.1 (9th Cir. 1999)
17   (en banc)). However, a motion for reconsideration should not “be used to ask the court to
18   rethink what the court had already thought through—rightly or wrongly.” Smith v. Ryan,
19   No. CV 12-318-PHX-PGR, 2014 WL 2452893, at *1 (D. Ariz. June 2, 2014) (citing United
20   States v. Rezzonico, 32 F. Supp. 2d 1112, 1116 (D. Ariz. 1998)). Further, a Rule 59(e)
21   motion “may not be used to relitigate old matters, or to raise arguments or present evidence
22   that could have been made prior to the entry of judgment.” Exxon Shipping Co. v. Baker,
23   554 U.S. 471, 485 n.5 (2008).
24          In his Motion for Reconsideration, Plaintiff does not come forward with any “newly
25   discovered or previously unavailable evidence,” contend that reconsideration of the
26   Court’s Order granting summary judgment is necessary to “prevent manifest injustice,” or
27   argue that there is an “intervening change in controlling law.” Turner, 338 F.3d at 1063.
28   Rather, Plaintiff claims that the Court’s Order (Doc. 86) was manifestly erroneous because


                                                 -4-
 1   “the Court disposed of the case based on a factual argument raised in a surreply to which
 2   Plaintiff had no opportunity to respond,” and because “sufficient evidence of a diligent
 3   search exists throughout the record” such that Plaintiff should have been permitted to
 4   introduce secondary evidence of the contract under Fed. R. Evid. 1004. (Doc. 88 at 1, 4).6
 5   For the reasons that follow, however, the Court finds that Plaintiff is unable to demonstrate
 6   that reconsideration of the Court’s Order granting summary judgment to Defendants is
 7   “necessary to correct manifest errors of law or fact upon which the judgment is based.”
 8   Turner, 338 F.3d at 1063. As Plaintiff is unable to meet the requisite standard to alter or
 9   amend the judgment under Rule 59(e), the Court will deny Plaintiff’s Motion.7
10          A.     Whether the Court’s Order was “Manifestly Erroneous” Because
11          Plaintiff Had “No Opportunity to Respond”
12          Plaintiff’s first ground for seeking reconsideration—that “the Court disposed of the
13   case based on a factual argument raised in a surreply to which Plaintiff had no opportunity
14   to respond”—is untrue. (Doc. 88 at 1). Particularly, Plaintiff claims that Defendants “did
15   not raise the factual issue of a diligent search until its sur-surreply filed after Plaintiff’s
16          6
              Plaintiff’s Motion erroneously refers to Rule 1004 as a Federal Rule of Civil
     Procedure. (See Doc. 88). Based on the content of the motion, however, the Court surmises
17   that Plaintiff meant to refer to Fed. R. Evid. 1004.
18          7
              Construing Plaintiff’s Motion as a request for relief under Rule 60(b) results in the
     same conclusion: that Plaintiff’s Motion for Reconsideration should be denied. See
19   McDowell, 197 F.3d at 1255 n.3 (“The denial of a motion for reconsideration under Rule
     59(e) is construed as a denial of relief under Rule 60(b).”) (citing Pasatiempo v.
20   Aizawa, 103 F.3d 796, 801 (9th Cir. 1996)). Rule 60(b) “provides for reconsideration only
     upon a showing of (1) mistake, surprise, or excusable neglect; (2) newly discovered
21   evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged judgment; or
     (6) ‘extraordinary circumstances’ which would justify relief.” Fuller, 950 F.2d at 1442
22   (citing Fed. R. Civ. P. 60(b); Backlund v. Barnhart, 778 F.2d 1386, 1388 (9th Cir. 1985)).
     The arguments in Plaintiff’s Motion could conceivably fall only under the first or sixth
23   reasons, namely, Rule 60(b)(1) or (6). However, just as Plaintiff is unable to show that
     reconsideration is “necessary to correct manifest errors of law or fact upon which the
24   judgment is based” under Rule 59(e), Turner, 338 F.3d at 1063, Plaintiff is also unable to
     demonstrate “mistake, surprise, or excusable neglect” to meet Rule 60(b)(1)’s standard.
25   Further, as noted throughout this Order, Plaintiff’s Motion continues to present the same
     evidence and offer similar arguments as those the Court rejected in its Order granting
26   Defendants’ Motion for Summary Judgment. Nevertheless, a motion for reconsideration
     should not be used “to ask the Court to rethink what it has already thought.” Motorola, Inc.,
27   215 F.R.D. at 582. As “making essentially the same arguments does not constitute an
     ‘extraordinary circumstance,” Plaintiff also does not qualify for relief under Rule 60(b)(6).
28   Chevron U.S.A., Inc. v. Sheikhpour, No. CV 07-4451-PSG (AGRx), 2010 WL 11520552,
     at *3 (C.D. Cal. Sept. 24, 2010).

                                                  -5-
 1   surreply[,]” so he “had no opportunity to present evidence to support the diligence of
 2   Plaintiff’s search or testimony of a custodian of record relating to any search he
 3   performed.” (Id. at 3).8 However, even if Defendants’ Sur-Sureply was the first time
 4   Defendants explicitly argued that Plaintiff failed to demonstrate that he engaged in a
 5   diligent search for the original alleged Merchandising Contract, (Doc. 83 at 8–9), Plaintiff
 6   was on notice that he needed to make such a showing long before.
 7          In their Motion for Summary Judgment, Defendants repeatedly asserted that no
 8   admissible evidence of the alleged Merchandising Contract existed. (See, e.g., Doc. 66 at
 9   2 (“Because there is no admissible evidence that the alleged Merchandising Contract
10   exists, and even if it did exist Plaintiff’s claims would necessarily be barred by laches, or
11   by the statute of limitations, this case is ripe for summary judgment.”) (emphasis added)
12   (footnote omitted); see also id. at 9 (“[T]here is no evidence that the alleged Merchandising
13   Contract exists.)). In fact, Defendants devoted approximately two pages of their Motion
14   for Summary Judgment to the argument that Plaintiff could not establish the existence of
15   the Merchandising Contract or its terms. (See id. at 4–6). Defendants’ motion clearly put
16   Plaintiff on notice that he would need to prove the existence and content of the
17   Merchandising Contract to survive summary judgment on his breach of contract and breach
18   of the covenant of good faith and fair dealing claims. (See id.). At this point, Plaintiff should
19   have been aware that the best evidence rule was at play, as Plaintiff was on notice that he
20   needed to prove the content of the Merchandising Contract to establish his claims.
21   According to the best evidence rule, “[a]n original writing . . . is required in order to prove
22
            8
              Plaintiff’s argument that Defendants improperly raised the diligent search issue in
23   a surreply is ironic considering that Plaintiff’s Surreply raised new arguments and included
     seventeen new exhibits that were not part of the record. (See Doc. 81-1–81-17; Doc. 86 at 5
24   (“Upon this Court’s order to file a surreply to Defendants’ evidentiary objections, Plaintiff
     filed seventeen exhibits, composed of the exhibits that were referenced in Plaintiff’s
25   previous filings, but which were not originally uploaded to the CM/ECF system and
     additional exhibits Plaintiff purports to rely on in his surreply.”) (citation omitted)). “In
26   view of these new facts and arguments,” Defendants argue that its Sur-Surreply (Doc. 83)
     “necessarily had to raise arguments and objections responsive to the seventeen new
27   exhibits that Plaintiff filed with his surreply brief.” (Doc. 112 at 8). The Court agrees. The
     fact that Defendants’ Sur-Surreply (Doc. 83) addressed these new arguments and untimely
28   evidence improperly raised by Plaintiff for the first time in his Surreply is not a valid
     ground for reconsideration.

                                                   -6-
 1   its content unless these rules or a federal statute provides otherwise.” Fed. R. Evid. 1002.
 2          In his Response to Defendants’ Motion for Summary Judgment, Plaintiff did not
 3   dispute that proving the existence and terms of the Merchandising Contract was a necessary
 4   element of his claims. (See Doc. 72). Rather than produce the original contract, Plaintiff
 5   argued in his Response that he “has documentary and testimonial evidence to demonstrate
 6   the merchandising contract’s existence and terms[,]” including “several contemporary
 7   documents refer[ing] to the existence of the contract,” and testimony from Michael Gale
 8   Black (“Black”) and Richard Korkes. (Doc. 72 at 5–7). Plaintiff even admits in his Motion
 9   for Reconsideration that he “responded that secondary evidence concerning the contract
10   was abundant in contemporaneously created documents and that a live witness had
11   reviewed the contract and remembered the critical terms.” (Doc. 88 at 2; see Doc. 72 at 5–
12   7). Thus, it was clear to Plaintiff at the time he responded to Defendants’ Motion for
13   Summary Judgment that, without the original Merchandising Contract, he would need to
14   prove the existence and content of that contract via secondary evidence.
15          At this point, it was incumbent upon Plaintiff to demonstrate that this secondary
16   evidence concerning the contents of the Merchandising Contract was admissible pursuant
17   to Fed. R. Civ. P. 56(c)(4). Rule 56(c)(4) requires that “[a]n affidavit or declaration used
18   to support or oppose a motion [] be made on personal knowledge, set out facts that would
19   be admissible in evidence, and show that the affiant or declarant is competent to testify on
20   the matters stated.” Accordingly, to demonstrate the admissibility of the affidavit testimony
21   of Black regarding the existence and terms of the alleged Merchandising Contract, Plaintiff
22   was required to establish the foundational requirements of Fed. R. Evid. 1004 “by showing
23   to the satisfaction of the Court that the originals were lost or destroyed without bad faith.”
24   Seiler v. Lucasfilm, Ltd., 613 F. Supp. 1253, 1261 (N.D. Cal. 1984), aff’d, 797 F.2d 1504
25   (9th Cir. 1986), superseded, 808 F.2d 1316 (9th Cir. 1986). Plaintiff should have been
26   aware that he needed to present evidence of a “diligent search” to establish the admissibility
27   of this secondary evidence under Fed. R. Evid. 1004.
28          Even if Plaintiff somehow still was unaware of his foundational and evidentiary


                                                 -7-
 1   obligations under Fed. R. Civ. P. 56(c)(4) and Fed. R. Evid. 1002 and 1004 at the time he
 2   responded to Defendants’ Motion for Summary Judgment, Defendants’ Reply (Doc. 77)
 3   clearly apprised Plaintiff of his failure to meet his obligations under these rules:
 4
                   Plaintiff has the burden of proving the existence of the alleged
 5                 contracts, and failed to come forward with admissible evidence
                   to support this essential element of the claim, and upon which
 6
                   Plaintiff bears the burden of proof. Plaintiff also had the burden
 7                 of proving the terms of the alleged contracts with sufficient
                   specificity that the alleged obligations could be ascertained,
 8                 and failed to come forward with admissible evidence to support
 9                 that essential element of Plaintiff’s claim as well.
10
     (Doc. 77 at 10–11). Defendants even specifically pointed out that the testimony of both
11
     Mr. Black and Mr. Kaufman was inadmissible to prove the contents of the alleged
12
     Merchandising Contract under Fed. R. Evid. 1002. (Doc. 77 at 5–6).9 Plaintiff had ample
13
     opportunity to respond to all of these evidentiary objections in the surreply brief which the
14
     Court ordered Plaintiff to file. (See Doc. 78). Therefore, it is inappropriate for Plaintiff to
15
     contend that he “had no opportunity to respond,” (Doc. 88 at 1), as the Court explicitly
16
     gave him the chance to do so via an additional surreply brief.
17
            While Plaintiff claims that he did not have the “opportunity to respond” to what he
18
     calls “the factual issue of a diligent search” merely because Defendants did not explicitly
19
     use this exact phrase until their Sur-Surreply, the Court finds that Plaintiff was on notice
20
     that he needed to present evidence of a “diligent search” to establish the admissibility of
21
     his secondary evidence of the Merchandising Contract before Defendants’ Sur-Surreply
22
     pointed out that Plaintiff failed to meet this burden. The Court agrees with Defendants that
23
     Plaintiff’s attempt in his Motion to portray these requirements as a “factual argument”
24
     raised by Defendants is meritless. (Doc. 112 at 6). “These were factual showings that
25
     Plaintiff was required to make in order to meet his initial burden under Rule 56(c)(4).”
26
27          9
              Plaintiff acknowledges that Defendants raised a best evidence rule objection in
     their Reply. (See Doc. 88 at 3 (“Here, not only did Warner not raise the “best evidence
28   rule” argument until the Reply, but Warner also did not raise the factual issue of a diligent
     search until its sur-surreply filed after Plaintiff’s surreply.”)).

                                                  -8-
 1   (Id.). Defendants’ Reply (Doc. 77) merely pointed out that Plaintiff failed to meet this
 2   burden in his Response (Doc. 72) and Surreply (Doc. 81). See King v. Knoll, 399 F. Supp.
 3   2d 1169, 1174 (D. Kan. 2005) (noting that defendants did not improperly raise a new issue
 4   in their reply by arguing that plaintiff had failed to properly authenticate documents
 5   attached to her response to the summary judgment motion). Accordingly, Plaintiff’s
 6   argument that “the Court disposed of the case based on a factual argument raised in a
 7   surreply to which Plaintiff had no opportunity to respond” is without merit. (Doc. 88 at 1).
 8          B.     Whether the Court’s Order was “Manifestly Erroneous” Because
 9          “Sufficient Evidence of a Diligent Search Exists Throughout the Record”
10          As a second ground, Plaintiff contends that the Court’s Order granting summary
11   judgment to Defendants was “manifestly erroneous” because “sufficient evidence of a
12   diligent search exists throughout the record” such that Plaintiff should have been permitted
13   to introduce secondary evidence of the contract under Fed. R. Evid. 1004. (Doc. 88 at
14   1, 4).10 Nevertheless, this merely repeats the arguments Plaintiff previously made in
15   opposition to Defendants’ Motion for Summary Judgment and which the Court refuted in
16   its Order granting summary judgment. Specifically, Plaintiff argued in his Surreply
17   Regarding Evidentiary Objections that “Rule 1004 allows Plaintiff to prove the contents of
18   the contract by secondary means” in the form of testimony from Mr. Black as to “his
19   personal knowledge of the contents of the contracts” because “neither party has been able
20   to locate an original or copy of the licensing agreement.” (Doc. 81 at 6).
21
            10
               Plaintiff also claims that the Court “erred in requiring Plaintiff to demonstrate
22   evidence of a search for the LCA-Korkes agreement to prove its loss or unavailability.”
     (Doc. 114 at 7; see also (Doc. 88 at 4 (arguing that “Rule 1004 does not contain any
23   requirement that a search be conducted”)). Nevertheless, a party seeking to admit evidence
     under Rule 1004 must show that it made reasonable and diligent efforts to locate and obtain
24   the missing original. Medina v. Multaler, Inc., No. CV 06-00107 MMM (AJWx), 2007 WL
     5124009, at *2 (C.D. Cal. Feb. 7, 2007) (citations omitted). While not expressly stated in
25   Rule 1004, “a reasonable and diligent search is typically the only way to establish that a
     document has been lost or is unavailable” absent evidence of actual destruction. Id.; see
26   also 31 Charles Alan Wright & Victor James Gold, Federal Practice and Procedure §
     8014(1) (2000). “For that reason, courts generally hold that an unsuccessful search for the
27   original is a prerequisite to invoking Rule 1004(1).” Medina, 2007 WL 5124009, at *2
     (citations omitted). The determination of whether a search is sufficient is within the trial
28   court’s discretion. Id. at *3; Seiler v. Lucasfilm, Ltd., 808 F.2d 1316, 1321 (9th Cir. 1986);
     see Fed. R. Evid. 104(a), 1008.

                                                 -9-
 1         The Court’s Order granting summary judgment then directly addressed Plaintiff’s
 2   argument in detail:
 3
                          In any event, Plaintiff does not adequately explain why
 4                Black’s testimony, even if based on his own review of the
                  underlying documents, should be permitted in the face of the
 5
                  best evidence rule. Plaintiff notes that Rule 1004(a) provides
 6                for an exception to the best evidence rule where the original
                  document is lost or destroyed not in bad faith, even where such
 7                loss or destruction occurs due to negligence. (Doc. 81 at 6).
 8                Plaintiff then concludes that “Black’s testimony of the contents
                  of the contracts is admissible as proof of the contracts.” (Id.)
 9                Plaintiff, however, fails to establish that the contracts are lost.
10                As an initial problem, Black, who is the custodian of Korkes’
                  records and who states that he personally reviewed the
11                Merchandising Contract and the Batgirl-Cycle merchandising
12                contract, is entirely silent as to what became of those
                  documents. (Doc. 73-10). He fails to explain whether he still
13                maintains those documents in his possession or whether he lost
14                them. (Id.) Relatedly, Plaintiff fails to proffer evidence
                  establishing that he engaged in a search sufficient to provide
15                circumstantial evidence that allows the Court to draw the
16                inference that the Merchandising Contract and the Batgirl-
                  Cycle merchandising contract—which are central to Plaintiff’s
17                claims—are lost. Plaintiff provides no evidence that he
                  subpoenaed Black’s records to search for the documents. In
18
                  fact, Plaintiff does not even establish that he asked Black
19                whether he possessed the contracts. The only evidence in the
                  record that Plaintiff performed any search for the contracts is
20                his questioning of Defendants’ agents as to whether they
21                possessed the documents.
                          Plaintiff’s statement in his surreply that “neither party
22                has been able to locate an original or copy of the licensing
23                agreement,” (Doc. 81 at 6), is an argument, and does not
                  constitute admissible evidence establishing that the
24                merchandising agreements are lost such that the exception to
25                the best evidence rule is triggered. . . . Given the centrality of
                  the Merchandising Contract and the Batgirl-Cycle
26                merchandising contract to this case, the intensity and diligence
27                of Plaintiff’s search are insufficient to allow the Court to draw
                  the inference that these contracts have been lost.
28


                                                - 10 -
 1   (Doc. 86 at 8–9 (emphasis added)).
 2          “[A] Rule 59(e) motion is not a vehicle for repeating or refining arguments that the
 3   movant previously made” before the challenged ruling. Kraft v. Old Castle Precast Inc.,
 4   No. LA CV 15-00701-VBF, 2016 WL 4120049, at *10 (C.D. Cal. Aug. 2, 2016), aff’d sub
 5   nom. Kraft v. Oldcastle Precast, Inc., 700 F. App’x 704 (9th Cir. 2017) (citing Ahmed v.
 6   Ashcroft, 388 F.3d 247, 249 (7th Cir. 2004)); see also Fuller, 950 F.2d at 1442 (“Treating
 7   the motion for reconsideration as one brought under Rule 59(e), the trial court did not abuse
 8   its discretion in denying the motion, because the [plaintiff] presented no arguments which
 9   the court had not already considered and rejected.”); Ross v. Arizona, No. CV 13-01845-
10   PHX-JAT, 2015 WL 2376562, at *2 (D. Ariz. May 19, 2015) (“No motion for
11   reconsideration may repeat any oral or written argument made by the movant in support of
12   or in opposition to the motion that resulted in the Order for which the party seeks
13   reconsideration.”). As the Court previously considered whether evidence of a diligent
14   search exists to permit the introduction of secondary evidence under Rule 1004 in its Order
15   denying summary judgment, (see Doc. 86 at 8–9), Plaintiff’s repetition of this argument is
16   grounds for denial of his Motion. Fuller, 950 F.2d at 1442.
17          While Plaintiff may disagree with the Court’s conclusion, “such disagreement does
18   not demonstrate that the Court committed clear error in its analysis.” Palmer v. Savona,
19   No. CV 10-08209-PCT-JAT, 2013 WL 5447746, at *1 (D. Ariz. Sept. 30, 2013), aff’d, 623
20   F. App’x 480 (9th Cir. 2015). Although Plaintiff sets forth a list of “specific evidence in
21   the record” which he claims demonstrates a diligent search, (Doc. 88 at 5–6), none of this
22   evidence provides the showing that the Court found was missing from Plaintiff’s
23   opposition to Defendants’ Motion for Summary Judgment. All the evidence Plaintiff cites
24   in his Motion for Reconsideration was before the Court prior to ruling on Defendants’
25   Motion for Summary Judgment and was insufficient to permit the Court to draw the
26   inference that the contracts had been lost. In fact, Plaintiff previously discussed most of
27   this evidence in his Response to Defendants’ Motion for Summary Judgment, (see Doc. 72
28   at 5–7), and even acknowledged in his Motion for Reconsideration that he opposed


                                                - 11 -
 1   summary judgment by arguing that “secondary evidence concerning the contract was
 2   abundant in contemporaneously created documents,” (Doc. 88 at 2).
 3          First in this list of evidence allegedly demonstrating a diligent search is Plaintiff’s
 4   response to Defendants’ request for production of the Merchandising Contract, (Doc. 88 at
 5   5), which stated that Plaintiff “is unable to comply with [the request] because, after a
 6   diligent search and a reasonable inquiry have been made in an effort to comply with this
 7   demand, the document has not been located.” (Doc. 67-3 at 3). However, the Court
 8   addressed this evidence in its Order granting summary judgment, stating that it is
 9   “conclusory and fails to describe what efforts Plaintiff took to search for the Merchandising
10   Contract.” (Doc. 86 at 9).
11          Second, Plaintiff cites Exhibits P and U to his Response, which he claims refer to
12   “a licensing agreement between Warner’s predecessor Licensing Corporation of America
13   and Korkes[.]” (Doc. 88 at 6 (citing Docs. 73-14, 73-19)). These Exhibits were considered
14   by the Court on summary judgment, (see Doc. 86 at 4, 11), but were nonetheless
15   insufficient to prove the existence of the Merchandising Contract and the Batgirl-Cycle
16   Merchandising Contract. (See Doc. 86 at 13 (“[T]he Court finds that no genuine dispute of
17   material fact exists regarding the existence of the Merchandising Contract or Batgirl-Cycle
18   merchandising contract, and grants summary judgment to Defendants on Plaintiff’s breach
19   of contract and breach of the covenant of good faith and fair dealing claims.”)).
20          Third, Plaintiff refers to the Declaration of Jay Kogan as support for his statement
21   that Plaintiff “issued multiple subpoenas to Fox Television in April and June 2017 seeking
22   production of the licensing agreement.” (Doc. 88 at 6 (citing (Doc. 67-4)). Nevertheless,
23   this Declaration nowhere proves that Plaintiff issued subpoenas to Fox Television.
24   (See Doc. 67-4). Rather, Mr. Kogan’s Declaration states that “DC Comics has no record
25   that any merchandising contract relating to the Batcycle used in the 1966 Batman television
26   series, involving Richard Korkes (“Korkes”), Daniel Dempski (“Dempski”), or
27   Kustomotive, ever existed.” (Id. at 3).
28          Fourth, Plaintiff cites the Declaration of Wayne M. Smith for the proposition that


                                                 - 12 -
 1   “Plaintiff sent a request for production of documents to Warner requesting the licensing
 2   agreement.” (Doc. 88 at 6 (citing Doc. 67-5)). However, this Declaration does not
 3   demonstrate that Plaintiff ever requested documents from Warner Bros., but rather
 4   indicates that Warner Bros. had no record of the alleged Merchandising Contract or of any
 5   payments to Kustomotive, Korkes, or Dempski related to merchandising of Batcycle
 6   products. (See Doc. 67-5 at 3).
 7          Finally, Plaintiff cites various portions of the depositions of Steven Fogelson and
 8   Wayne Smith in an effort to show that Defendants also diligently searched for the
 9   Merchandising Contracts at issue, but were unable to locate them. (Doc. 88 at 6–7 (citing
10   Doc. 67-12)).11 Nevertheless, this deposition testimony was before the Court when ruling
11   on Defendants’ Motion for Summary Judgment. Further, this evidence fails to establish
12   that the alleged merchandising agreements are lost such that the exception to the best
13   evidence rule is triggered. While the deposition testimony of Steven Fogelson and Wayne
14   Smith certainly demonstrates that Defendants are unable to locate the contracts, it remains
15   that these contracts may not have been found because they never existed in the first place.
16          As Plaintiff’s Motion does not present any valid ground for reconsideration, it will
17   be denied.
18   III.   CONCLUSION
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28          11
                Plaintiff mistakenly cites Steven Fogelson’s Deposition (Doc. 67-12) when
     referring to testimony of Wayne Smith. (Doc. 88 at 6).

                                               - 13 -
 1         For the reasons set forth above,
 2         IT IS ORDERED that Plaintiff’s Motion for Reconsideration of Order Granting
 3   Motion for Summary Judgment (Doc. 88) is DENIED.
 4         IT IS FURTHER ORDERED that Plaintiff’s request for an evidentiary hearing
 5   (Doc. 88 at 7; Doc. 114 at 8) is DENIED.
 6         Dated this 13th day of March, 2019.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                - 14 -
